--------------------------------------------------------------------------------

Exhibit 10.47
 
AMENDMENT 2012-III
 
IGT PROFIT SHARING PLAN


WHEREAS, International Game Technology, a Nevada corporation (the “Company”),
maintains the IGT Profit Sharing Plan, as amended (the “Plan”);
 
WHEREAS, it is desirable to amend the Plan to incorporate an automatic
enrollment safe harbor feature as prescribed under Section 401(k) of the
Internal Revenue Code and related Treasury Regulations; and
 
WHEREAS, the Company has the right to amend the Plan.
 
NOW, THEREFORE, the Plan is amended, effective January 1, 2013, as follows:
 
1.                    Section 2.2 of the Plan is amended to read as follows:
 
“(a)            Participation of a Participant shall commence as of the
appropriate date specified in Section 2.1 or 2.3, as applicable, and shall
continue during the Participant’s Employment with the Company and until the
occurrence of a Break in Employment or until the Participant is no longer an
Eligible Employee.
 
An Eligible Employee on Approved Absence shall not become a Participant until
the end of his Approved Absence; but a Participant who is on Approved Absence
shall continue as a Participant during the period of his Approved Absence.
 
Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Sections 414(u)  and 401(a)(37) of the Code,
provided, however, that benefit accruals described in Section 414(u)(9) of the
Code shall not apply.
 
(b)               Automatic Enrollment for Eligible Employees.
 
(1)            Automatic Enrollment for New Eligible Employees.  Effective
January 1, 2013, for purposes of applying this Section 2.2, an Eligible Employee
hired on or after January 1, 2013 shall be provided the notice described in
Section 2.2(b)(3) regarding automatic enrollment.  Each such Eligible Employee
shall be deemed to have elected to become a Participant and to have his
Compensation reduced by the ‘Qualified Percentage’ as defined in Section
2.2(b)(4) and contributed as a Compensation Deferral contribution to his
Compensation Deferral Account, and to have agreed to be bound by all the terms
and conditions of the Plan, unless he makes a different election under Section
2.2(b)(3).  The Eligible Employee’s deemed election shall take effect as soon as
administratively feasible following the Eligible Employee’s satisfaction of the
requirements of Section 2.1(a) or Section 2.1(c), as applicable.  Unless the
Eligible Employee directs the investment of his Compensation Deferral
contributions to any of the investment options available to all Participants
under the Plan, contributions made under this automatic participation provision
shall be made to the ‘default’ Investment Fund designated by the Committee and
announced to Participants in accordance with Section 3.8.

--------------------------------------------------------------------------------

(2)            Automatic Enrollment for Current Eligible Employees Who Have Not
Made an Election.  Effective January 1, 2013, in the event an Eligible Employee
has neither affirmatively elected to make Compensation Deferral contributions
nor has affirmatively elected not to make Compensation Deferral contributions,
he will be given a notice that he will automatically commence participation as
described in Section 2.2(b)(1), unless he makes an election, as described in
Section 2.2(b)(3) below, within 30 days of the date of such notice.
 
(3)            Right to File a Different Election; Notice to Eligible
Employees.  This Section 2.2(b) shall not apply to the extent an Eligible
Employee files an election for a different percentage reduction of his
Compensation or elects to have no Compensation reduction, or designates a
different Investment Fund to receive Compensation Deferral contributions made on
his behalf.  Any new Eligible Employee shall receive a statement that describes
the Eligible Employee’s rights and obligations under this Section 2.2(b)
(including the information in this Section 2.2(b), identification of how the
Eligible Employee can file an election or make a designation as described in the
preceding sentence, and the specific name and location of the person to whom any
such election or designation may be filed) and how the contributions under this
Section 2.2(b) will be invested.
 
(4)            Qualified Percentage.  The ‘Qualified Percentage’ with respect to
an Eligible Employee for whom contributions are automatically made under
Sections 2.2(b)(1) or (2) shall be: (i) 3% during the period beginning with the
date on which the Eligible Employee’s Compensation is first reduced pursuant to
Sections 2.2(b)(1) or (2) and ending on the first December 31 that is at least
12 months after the date on which such Eligible Employee’s Compensation is first
so reduced; (ii) 4% during the January 1 through December 31 period following
the end of the period described in clause (i); (iii) 5% during the January 1
through December 31 period following the end of the period described in clause
(ii); and (iv) 6% during any January 1 through December 31 period following the
end of the period described in clause (iii).
 
(5)            No Discrimination Testing.  The limitations on Compensation
Deferrals in Section 3.6 shall not apply commencing January 1, 2013.”
2

--------------------------------------------------------------------------------


2.                     Section 2.3 of the Plan is amended to read as follows:
 
“2.3             Reemployment.
 
“(a)            An Eligible Employee who has met the eligibility requirements
described in Section 2.1(a) or 2.1(c), as applicable, but who incurs a Break in
Employment prior to becoming a Participant and is later reemployed as an
Eligible Employee shall become a Participant as soon as administratively
feasible following the date of his reemployment pursuant to the rules contained
in Section 2.2(b), subject to such Eligible Employee’s ability to make a
different election under Section 2.2(b)(3).
 
 (b)            A Participant who incurs a Break in Employment and is later
reemployed as an Eligible Employee shall resume participation as soon as
administratively feasible following the date of his reemployment pursuant to the
rules contained in Section 2.2(b), subject to such Eligible Employee’s ability
to make a different election pursuant to Section 2.2(b)(3).”
 
3.                     The first three sentences of Section 3.2(a) of the Plan
are amended to read as follows:
 
“The Company, subject to Section 2.2(b) and any applicable limitations contained
in Articles III and IV, shall contribute to the Plan the amount of Compensation
Deferrals agreed to between the Company and the Participants.  Each Participant
may elect Compensation Deferrals in 1% increments and in the manner prescribed
by the Committee, of up to 40% of the Participant’s Compensation.  Subject to
Section 2.2(b), a Participant’s election to commence Compensation Deferrals
shall be effective at the time established by the Committee, but no earlier than
the first day of the first payroll period commencing after the Committee’s
receipt of such election.”
 
4.                    A new Section 3.3(c) is added to the Plan, to read as
follows:
 
“(c)            Notwithstanding the foregoing, effective January 1, 2013, for
each Plan Year the Company shall make an Employer Matching Contribution to the
Plan on behalf of each Participant in an amount equal to the sum of (1) 100% of
the Compensation Deferrals made by or on behalf of such Participant to the
extent that such contributions do not exceed 1% of the Participant’s
Compensation, plus (2) 50% of such Compensation Deferrals made by or on behalf
of such Participant that exceed 1% of the Participant’s Compensation but do not
exceed 6% of the Participant’s Compensation.  The Employer Matching
Contributions for any Plan Year shall be allocated to the Employer Matching
Contributions Account maintained for the Participant on behalf of whom the
contribution under this Section 3.3(c) was made.  Furthermore, the limitations
on Employer Matching Contributions in Section 3.7 shall not apply commencing
January 1, 2013.”
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
executed this Amendment 2012-III on this _____ day of ______________, 2012.
 
 
INTERNATIONAL GAME TECHNOLOGY
 
 
By:
 
 
 
Title:
 



 
4

--------------------------------------------------------------------------------